Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION
This action is responsive to the communication received October 12th, 2020.  Claims 1, 3-4, 7, 11-15, 17-18, and 20 have been amended.  Claims 1-20 have been entered and are presented for examination.
Application 15/789,878 is a CON of US Application 12/063,657 (02/12/2008) now US Patent 9,820,156 and 12/063,657 is a 371 of PCT/US2007/085362 (11/21/2007).
Applicant’s arguments, filed July 20th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-105 of U.S. Patent No. 9,820,156. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20 recites “means for” limitations which has been interpreted as a processor and memory discussed in paragraphs 0107-0109.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayama et al. (US 2003/0017830) in view of Esmailzedeh et al. (US 6,813,261) in view of Stanwood et al. (US 6,925,068) in view of Cheng (US 2006/0077912) in view of Bergstrom et al. (US 2001/0016482).
Regarding claims 1, 11, 15, 20, Kayama et al. discloses a method of wireless communication, comprising: designating, a use for at least one portion of a timeslot, wherein the designated use comprises transmitting to a second node or receiving from the second node (paragraph 0027 [assigning a time slot used for transmission of a signal between a base station and a mobile station in each frame comprises the steps of assigning a first slot group used for transmission of a down signal from the base station to the mobile station; assigning a second slot group used for transmission of an up signal from the mobile station to the base station is assigned; and arranging a third slot group immediately after the first slot group, the third slot group being used giving a priority to transmission of another down signal]); wherein the designated use is a function of interference associated with the first prior designated use or the second prior designated use (paragraphs 0060-0061 [the bases station monitors interference levels and if the levels are below the threshold, the base station switches the slot from downlink to uplink]).
Kayama et al. does not explicitly disclose that the designation is done by a first node and transmitting a message to the at least one second node regarding the designated use.  
(column 8, lines 17-32 [the base station transmits transmission schedules to the mobile stations; the mobile stations transmit data packets according to the time slots indicated by the transmission schedule]).  
Esmailzedeh et al. shows transmitting a transmission schedule comprising uplink and downlink time slots is a known technique in the art and would be recognized as an ordinary capability of one skilled in the art.  
Therefore, it would have been obvious to one of ordinary skill to art at the time the invention was made to implement the method of Esmailzedeh et al. into the system of Kayama et al.  The method of Esmailzedeh et al. can be implemented by enabling the base station to assign uplink and downlink timeslots to the mobile devices and transmit the time slots to the mobile devices in a transmission schedule.  The motivation for this is enable the mobile devices to transmit and receive while not creating interference.
The references as combined above do not explicitly disclose the designations are dynamic.  
However, Stanwood et al. discloses dynamically changing the timeslot ratio suggesting that a timeslot can be changed from uplink to downlink and vice-versa based on the need (column 8, lines 7-48).  Furthermore, looking at Figures 1 and 2, the duration of the change span multiple time slots. 
Stanwood et al. shows it is a known feature to dynamically re-assign time slots from uplink to downlink and vice-versa based on the need wherein such a feature would only require ordinary skill of one in the art.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to dynamically re-assign time slots based on need and interference levels. The motivation is to properly serve the user.
 The references as combined above do not explicitly disclose the message selected from a set of messages, wherein the set of messages comprises a first message indicating a change from a first prior 
However, Cheng discloses a flexible timeslot is either allocated to an uplink or a downlink respectively and can then be re-allocated to a downlink or an uplink respectively (paragraphs 0003-0004, 0014, 0016, 0022, and claim 6).
It would have been obvious to one of ordinary skill in the art to recognize that re-allocating would require sending a message to devices already in communication notifying the devices of the re-allocation.  The motivation for this is to inform the devices that the uplink and/or downlink capacity has changed.
The references as combined above do not explicitly disclose a first portion of a timeslot that comprises the first portion and a second portion.
However, Bergstrom et al. shows it is conventional in the art for a timeslot to have a control portion and a data portion (see Figure 3-1 and paragraph 0020).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to recognize a time slot could have a control portion and data portion.  The motivation for this is to be in line with conventional techniques in the art.
Regarding claims 2, 16, Kayama et al. further discloses wherein designating the use is based at least in part on: interference associated with the first node or the second node (paragraphs 0060-0061 [the bases station monitors interference levels and if the levels are below the threshold, the base station switches the slot from downlink to uplink]); an amount of traffic to be transmitted between the first node and the second node or as a function of at least one transmission rate; or a reception rate associated with the first node or the second node.
(paragraph 0061 [The switching between downlink and uplink is carried out by transmitting an up/down switching signal 2-16 from the base station 1-1 to the mobile station 1-5; first message is the original designation]).
Regarding claims 4, 18, Kayama et al. further suggests receiving a second message from the second node; and determining how to designate the use for the first portion of the timeslot based at least in part on the second message (paragraphs 0060-0061 [interference levels checked via signals received; time slot switching occurs based on signal received]).
Regarding claims 6, 19, the references as combined above further disclose wherein the message indicates a designated use for at least one portion of each of a plurality of timeslots (column 8, lines 17-32 [the base station transmits transmission schedules to the mobile stations; the mobile stations transmit data packets according to the time slots indicated by the transmission schedule; Esmailzedeh et al.]) and a duration of use (see Figures 1, 2, 3b of Stanwood et al [showing the re-assignments can be contiguous]).
Regarding claim 8, Kayama et al. further discloses the designation of use accommodates asymmetry between an amount of information to be transmitted from the first node to the at least one second node and an amount of information to be transmitted from the at least one second node to the first node (paragraph 0027 [assigning a time slot used for transmission of a signal between a base station and a mobile station in each frame comprises the steps of assigning a first slot group used for transmission of a down signal from the base station to the mobile station; assigning a second slot group used for transmission of an up signal from the mobile station to the base station is assigned; and arranging a third slot group immediately after the first slot group, the third slot group being used giving a priority to transmission of another down signal; this only happens if the BS is finished transmitting]).
Regarding claim 12, Kayama et al. further discloses defining a guard time period adjacent to the first portion of the timeslot to accommodate switching, at the first node or the second node, between transmission and reception during the timeslot, wherein designating the use is based at least in part on defining the guard time period (see Figure 3).
Regarding claim 13, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose dropping at least one symbol at a beginning, at an end, or at a beginning and an end of the first portion of the timeslot, wherein dropping the at least one symbol accommodates switching, at the first node or the second node, between transmission and reception during the timeslot. 
However, Examiner officially notes that is it well known in the art to drop a symbol to indicate a transition from receiving to transmitting and vice versa.  
Therefore, it would have been obvious to one of ordinary skill in the art to recognize the immediate benefits of dropping a symbol to indicate a transition from/to receiving/transmitting.  The motivation for this is to save time when switching from receiving to transmitting and vice versa.
Regarding claim 14, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose defining a coding rate or a modulation scheme to accommodate dropping at least one symbol at a beginning, at an end, or at a beginning and an end of the first portion of the timeslot, wherein dropping the at least one symbol accommodates switching, at the first node or the second node, between transmission and reception during the timeslot.  
However, the Examiner officially notes that is it well known in the art to configure a modulation between the BS and the MS to accommodate dropping of at least one symbol to signify the transition from receiving to transmitting.
.


Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayama et al. (US 2003/0017830) in view of Esmailzedeh et al. (US 6,813,261) in view of Stanwood et al. (US 6,925,068) in view of Cheng (US 2006/0077912) in view of Bergstrom et al. (US 2001/0016482) as applied to claim 1 above, and further in view of Paivike et al. (US 6,327,256).
Regarding claim 5, Kayama et al. further disclose wherein the first node comprises an access terminal and the second node comprises an access point (see Figures 1 and 2).  
The references as combined above do not explicitly disclose the method further comprising: generating information relating to designating one or more timeslots for transmitting to or receiving from the access point, wherein the message comprises a request to the access point to designate the one or more timeslots for transmitting or receiving based at least in part on the information, wherein designating the use is based at least in part on generating the information.
However, Paivike et al. discloses requests are made by the MS for allocation of successive time slots upon which to communicate packets of data (column 10, lines 3-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the method of Paivike et al. into the system of the references as combined above.  The method of Paivike et al. can be implemented by enabling the MS to request timeslots.  The motivation for this is to enable the MS to communicate data packets across the network.

Claims 7,11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayama et al. (US 2003/0017830) in view of Esmailzedeh et al. (US 6,813,261) in view of Stanwood et al. (US 6,925,068) in view of Cheng (US 2006/0077912) in view of Bergstrom et al. (US 2001/0016482) as applied to claim 1 above, and further in view of Redi (US 2006/0135145).
Regarding claim 7, the references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the first portion of the timeslot comprises a first data portion and a second data portion of the timeslot, and the method further comprises: changing, for the first data portion of the timeslot, a prior designated use to a new designated use, and not changing, for the second data portion of the timeslot, a prior designated use.
However, such a feature becomes obvious in light of Redi which discloses time slot 201 is subdivided into a number of time mini-slots (see Figure 2 and paragraph 0027).
Redi discloses that the data mini-slot can be used from transmission or receiving based on the communication initiation received in the same time slot (paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art to recognize that a first portion of the time slot could be used for an original use and second portion can be changed to a second used based on the up/down switch shown in Kayama et al. based on the interference levels.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayama et al. (US 2003/0017830) in view of Esmailzedeh et al. (US 6,813,261) in view of Stanwood et al. (US 6,925,068) in view of Cheng (US 2006/0077912) in view of Bergstrom et al. (US 2001/0016482) as applied to claim 1 above, and further in view of Barnes (US 2004/0047309).
Regarding claim 9, the references as combined above disclose all the recited subject matter in claims 1, but do not explicitly disclose wherein the designated use is designated based at least in part on 
However, Barnes suggests such a feature (paragraph 0021 [in order to increase the data transmission rate, it is possible to assign several time slots to an individual user]).  
Barnes shows that it is known in the art that more time slots are needed in order to provide a higher transmission rate of a user to increase.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the base station in Esmailzedeh et al. would have to supply enough time slots to support the mobile devices’ transmission rates.  The motivation for this is to efficiently support the mobile devices in the communication network.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayama et al. (US 2003/0017830) in view of Esmailzedeh et al. (US 6,813,261) in view of Stanwood et al. (US 6,925,068) in view of Cheng (US 2006/0077912) in view of Bergstrom et al. (US 2001/0016482) as applied to claim 1 above, and further in view of Gupta et al. (US 2007/0105573).
Regarding claims 10, the references as combined above disclose all the recited subject matter in claims 1, but do not explicitly disclose counteracting interference resulting from the designated use by using a resource utilization message; or preventing a change from a default designated use by using the resource utilization message.
However, Gupta et al. discloses such a feature (paragraph 0011 [RUMs may be weighted to indicate not only that a node is disadvantaged (as a receiver of data transmissions due to the interference it sees while receiving) and desires a collision avoidance mode of transmission, but also the degree to which the node is disadvantaged. A RUM-receiving node may utilize the fact that it has received a RUM, as well as the weight thereof, to determine an appropriate response]).  

Response to Arguments
Terminal Disclaimer
	Applicant has stated that a Terminal Disclaimer has been filed.  However, no Terminal Disclaimer has been received.
Applicant’s arguments, filed July 20th, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465